PER CURIAM.
Pursuant to the defendant’s Rule 3.850 motion, the trial court vacated six felony sentences (two offenses each in Case Nos. 83-6212, 83-6211 and 83-5854) and reimposed sentences at the maximum level of the 17-22 year guidelines cell. The defendant filed a “Consolidated Motion For Rehearing” complaining of the trial court’s resentencing without providing for the defendant to be transported to the trial court for such resentencing. The court denied the motion for rehearing.
The defendant was entitled to be present and to be heard at his resentencing. State v. Scott, 439 So.2d 219 (Fla.1983); Fla.R. Crim.P. 3.180(a)(9). We therefore reverse and remand for resentencing.
The defendant’s Rule 3.850 motion and his motion for rehearing raised other grounds. We find no error in the trial court’s rejection of such grounds.
AFFIRMED in part, REVERSED in part and REMANDED for further proceedings consistent with this opinion.
SHIVERS, C.J., and ERVIN and NIMMONS, JJ., concur.